Citation Nr: 1225316	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  95-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for right foot hallux valgus with bunions.

2.  Entitlement to a rating greater than 10 percent for left foot hallux valgus with bunions.

3.  Entitlement to an initial compensable rating for bilateral calluses, prior to February 2, 1993.

4.  Entitlement to an initial rating greater than 10 percent for bilateral calluses, as of February 2, 1993. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the spine claimed to be due to surgery performed at the Dallas VA Medical Center (VAMC) in November 1993.
REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1976.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 comes before the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied that claim.  The Board remanded the matter in July 2004 for the purpose of obtaining additional evidence and ultimately denied in the claim in a January 2006 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), and, in June 2007, the Court issued an Order granting a June 2007 Joint Motion  requesting that the Court remand the Board's January 2006 decision for VCAA compliance and a statement of adequate reasons and bases for the Board's determination.  In September 2007, the Board remanded the matter for VCAA compliance in accordance with the Joint Motion and the Court's Order. 

The issues of entitlement to a rating greater than 10 percent for right and left foot hallux valgus with bunions come before the Board on appeal from a September 2006 rating decision of the VA RO in Waco, Texas, which denied those claims.

The issues of entitlement to a higher rating for bilateral calluses and entitlement to a TDIU come before the Board on appeal from a September 2008 rating decision of the VA RO in Waco, Texas, which granted service connection for bilateral calluses and assigned a 10 percent disability rating, effective September 23, 2006, and denied entitlement to a TDIU.

In a November 2008 statement, the Veteran's representative asserted that the effective date for the grant of service connection for bilateral calluses should be May 22, 1978, the date the Veteran allegedly first claimed entitlement to service connection for bilateral calluses.  In a January 2010 rating decision, the Waco RO granted entitlement to earlier effective for the award of service connection for calluses, and assigned a noncompensable rating, effective January 16, 1978, and a 10 percent rating, effective February 2, 1993.  As this decision represents a complete grant of the benefits sought on appeal with regard to the Veteran's claim for entitlement to an earlier effective date of May 22, 1978, for the award of service connection for bilateral calluses, this issue is not on appeal.

Furthermore, in a January 2012 rating decision, the Waco RO granted entitlement to service connection for hammertoes of the left second, third, fourth, and fifth toes, with fifth metatarsal joint effusion and third metatarsophalangeal joint effusion, and entitlement to service connection for hammertoes of the right third, fourth, and fifth toes with third metatarsal condylectomy, and assigned 10 percent ratings, effective October 23, 1996.  As this decision represents a complete grant of the benefits sought on appeal with regard to the Veteran's claim for service connection for hammertoes of the right and left foot, left fifth metatarsophalangeal joint effusion, and bilateral third metatarsal condylectomy, these issues are not on appeal.

The issues of entitlement to service connection for bilateral pes planus has been raised by the Veteran's representative in statements dated September 2006, August 2009, and January 2012, and was deferred by the RO such that it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a TDIU and entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the spine claimed to be due to surgery performed at the Dallas VA Medical Center (VAMC) in November 1993 are 


addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's bilateral hallux valgus with bunions required surgical intervention at the metatarsal head in 1980, 1993, and 1995.

2.  The Veteran's bilateral calluses are shown to be pronounced, painful, recurrent, and resistant to treatment throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for service-connected right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2011).

2.  The criteria for a rating greater than 10 percent for service-connected left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2011).

3.  The criteria for an initial 20 percent rating, and not higher, for service-connected calluses of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2011).

4.  The criteria for an initial 20 percent rating, and not higher, for service-connected calluses of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish an effective date for the award of benefits.




In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in June 2006, March 2007, and January 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran's claims were most recently readjudicated in a January 2012 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Also, with respect the claim for a higher rating for calluses, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran, including his service treatment records, VA treatment records, and private treatment records.  The RO also provided the Veteran with several VA examinations of his feet, most recently in December 2011.  The examiners reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; conducted a thorough examination; described the Veteran's disability in sufficient detail in the examination reports; and, where applicable, provided a clear medical opinion with supporting rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Disability Ratings for the Feet

In June 1978, the Veteran was awarded service connection for a bilateral foot condition and was assigned separate 10 percent disability ratings for bilateral hallux valgus with bunions under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280, effective January 16, 1978.  In September 2008, the Veteran was awarded a separate 10 percent disability rating for calluses of the bilateral feet, effective September 23, 2006.  In January 2010, the Veteran was granted an earlier effective date for his service-connected calluses of the bilateral feet; a noncompensable rating was assigned effective January 16, 1978, and a 10 percent rating was assigned effective February 2, 1993.  

The Veteran contends that he is entitled to a higher rating for his service- connected bilateral hallux valgus and a higher initial rating for his service-connected calluses.  As noted above, in a January 2012 rating decision, the Veteran was awarded service connection for hammertoes and joint effusion of the left foot and hammertoes with a condylectomy of the third metatarsal of the right foot, and separate 10 percent ratings were assigned, effective October 23, 1996.  As the grant of service connection constituted a complete grant of the benefits sought on appeal with regard to those issues and no notice of disagreement with the January 2012 rating decision has been filed, the Veteran's hammertoes, joint effusion, and condylectomy are not currently before the Board.  

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Conversely, where the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected, VA must assess the level disability from the date of initial application for service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Furthermore, in determining the level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In increased rating claims, an appellant's lay statements alone may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's hallux valgus with bunions of the right foot and left foot is currently rated under 38 C.F.R. § 4.71a, DC 5280, for unilateral hallux valgus.  This is the highest disability rating available under DC 5280.  The Board has considered the applicability of other rating codes, but ultimately finds that evaluation under another rating code is not appropriate where DC 5280 explicitly accounts for the Veteran's current diagnosis and symptomatology, e.g. diagnosed hallux valgus, operated with resection of metatarsal head.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Veteran and his representative have asserted that a higher rating should be assigned under DC 5283, for malunion or nonunion of the tarsal or metatarsal bones, or DC 5284, used to rate other foot injuries not otherwise addressed in the rating code.  However, the Veteran's surgeries to the metatarsal head and condylectomy are the subject of separately service-connected foot disorders, such that DC 5283 is inapplicable to his rating for service-connected hallux valgus.  As the Veteran's bilateral hallux valgus with bunions is well-described under the rating criteria for hallux valgus in DC 5280, the application of DC 5284, for "other foot injuries," would not be appropriate, particularly where the Veteran is already rated for another foot disorder, as discussed below, under DC 5284, and consideration of the specific symptomatology listed in DC 5280 facilitates the avoidance of impermissible pyramiding of the Veteran's symptoms.  See 38 C.F.R. § 4.14; Brady, 4 Vet. App. at 206.  

Furthermore, an increased disability rating for additional functional loss and pain is not available as 38 C.F.R. §§ 4.40 and 4.45 do not apply where the disability is rated at the maximum level provided by the diagnostic code under which it is rated, as it is here.  Cf. VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under  38 C.F.R. §§ 4.40 and 4.45 where a Veteran has received less than the maximum evaluation); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  



Lastly, the Board has considered whether the Veteran is entitled to separate ratings for scars resulting from his surgeries for hallux valgus, but separate ratings for the Veteran's surgical scars are not warranted as the evidence shows that they are not deep, do not cause limited motion, do not cover 144 sq inches or greater, are well-healed and not unstable, and are not painful upon examination.  See 38 C.F.R. 
§ 4.118, DCs 7801 to 7804 (2008).  As the Veteran filed the claim for an increased rating for his service-connected foot disorder in March 2006 and specifically alleged the existence of scars in September 2006, prior to October 23, 2008, the amended schedular criteria pertaining to the evaluation of scars will not be applied.  73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  

In sum, the preponderance of the evidence is against entitlement to higher ratings for hallux valgus with bunions of the right foot and the left foot.  

The Veteran's bilateral calluses are currently rated by analogy to 38 C.F.R. § 4.71a, DC 5279, for metatarsalgia.  The Board finds that this diagnostic code is not the most appropriate code for rating the Veteran's service connected bilateral calluses as metatarsalgia concerns pain only and does not reflect the entirety of the Veteran's relevant medical history, specifically his medical history of repeated callus trimming followed by the immediate return of painful, pronounced, and cornified bilateral calluses.  Furthermore, this rating code contemplates pain to the forefoot only, while the Veteran also has been seen with painful calluses of the bilateral heels.  Therefore, the Board finds that the Veteran's bilateral calluses are more appropriate rated under 38 C.F.R. § 4.71a, DC 5284 for other foot injuries.  See Butts, 5 Vet. App. at 538. 

Under DC 5284, a 10 percent rating will be assigned where the foot injury is moderate; a 20 percent rating will be assigned where the foot injury is moderately severe; and a 30 percent rating will be assigned where the foot injury is severe.  With actual loss of the foot, a rating of 40 percent should be assigned.  38 C.F.R. 
§ 4.71a, DC 5284, Note (1).



The Veteran's calluses of both the right and left feet are best described as a moderately severe foot disorder throughout the appellate period.  The appearance of calluses is noted on his March 1978 and October 1980 VA examination reports.  They are described as very large and very painful.  In December 1992, the Veteran underwent a VA podiatric examination for purposes of treatment and had symptomatic calluses on both his heels and the plantar area of the foot.  He was, at that time, unable to walk due to severe pain.  He described his symptoms as severely painful since 1973.  

Consequently, the Veteran underwent a surgery on his left foot in an attempt to alleviate his symptoms in November 1993.  Unfortunately, in December 1993, the VA examination report shows that the Veteran's calluses were still large, hard, cornified, and quite painful, bilaterally, after the surgery.  In October 1996, the VA examiner noted that the Veteran tried not to walk on his calluses, likely affecting his coordination.  VA treatment notes from April 1997 show that the Veteran's calluses were appreciably thickened after just one month following the last trimming of the callus tissue and required additional paring.  A November 2003 VA examination report shows that the Veteran had keratotic and hard calluses.  VA treatment notes from September 2007 show that the Veteran had a severe callus under the third metatarsal head of each foot.  

Conversely, a VA examination report dated July 2006 describes the Veteran's calluses as only minimally tender and mildly tender.  However, two years later, in June 2008, his VA examination report shows large and painful calluses.  In February 2010, the Veteran continued to have painful calluses on both feet and explained that he had to stop receiving regular callus trims due to problems with thin skin.  

While the Veteran's calluses have been described as "severe" both by the Veteran and in the medical evidence of record, DC 5284 is being used by analogy such that the Board is not required to assign a 30 percent rating for severe calluses under this diagnostic code.  Rather, a 30 percent rating is assigned for a severe foot injury.  As noted above, the evaluation assigned for a disability includes consideration of the Veteran's functional impairment.  See 38 C.F.R. § 4.10.  Here, the Veteran's calluses affect his gait.  He cannot walk further than 2.7 miles or stand longer than 45 minutes to one hour.  In consideration of this level of impairment and the recurrent and painful nature of the Veteran's bilateral calluses, the Board finds that his calluses of the right and left foot constitute separate moderately severe foot injuries under DC 5284.  

However, the calluses do not cause the type of functional limitations that can be characterized as a severe foot injury such that the Veteran is not entitled to separate 30 percent ratings for his bilateral calluses under DC 5284.  By way of comparison, the Board notes the criteria for a unilateral 30 percent rating under 38 C.F.R. § 4.71a, DC 5276, used to rate flatfoot, requires the presence of callosities characteristic for severe flatfoot in addition to evidence of deformity and spasms, not improved by orthopedic shoes or appliances, whereas the criteria for a 20 percent rating under DC 5276 requires the presence of marked deformity, accentuated pain on manipulation and use, and indication of swelling on use, in addition to characteristic callosities.  As the Veteran's symptoms are much more similar to those described under the criteria for a unilateral 20 percent rating than the symptoms for a 30 percent rating, comparison to DC 5276 also indicates that the Veteran is entitled to a 20 percent rating for his calluses of the right foot and calluses of the left foot, and no higher.

Accordingly, as the Veteran's symptoms associated with his calluses are so similar to the criteria for a unilateral 20 percent rating or bilateral 30 percent rating for flatfoot under DC 5276, the Board has considered whether the Veteran's calluses would be more appropriately rated by analogy to this diagnostic code.  However, as the Veteran is separately diagnosed with pes planus and, as discussed above, a claim for service connection for pes planus is pending, the Board ultimately finds that a rating by analogy to DC 5276 is not appropriate where the Veteran is also diagnosed with flatfoot and has symptomatology attributable to that disorder.  Furthermore, as DC 5276 lists a bilateral rating of 30 percent where a unilateral rating would warrant a 20 percent rating, and DC 5284 does not provide for a lower bilateral rating, assignment of separate 20 percent ratings under DC 5284 results in a higher disability rating for the Veteran's service-connected calluses of the right and left foot.  See 38 C.F.R. § 4.7.

The Board has also considered the applicability of other diagnostic codes, particularly those used to rate skin disorders.  However, application of DC 7804, used to rate painful scars, would not entitle the Veteran to a higher rating, and the symptoms described under the other ratings codes, largely pertaining to the extent of the area of the skin affected or the medication therapy required do not relate to the Veteran's primary symptomatology.  As the Veteran does not have clawfoot, DC 5278 is not applicable.  There is no evidence of any malunion or nonunion of the bone, other than the surgeries to the metatarsal head and condylectomy that are the subject of separately service-connected foot disorders, such that DC 5283 is not applicable.  Lastly, as previously discussed, the Veteran does not have symptoms of marked pronation, inward displacement, and spasm of the tendoachilles as is described by the criteria for a rating greater than 20 percent under DC 5276 such that a higher rating for bilateral calluses cannot be assigned under this diagnostic code.  

Therefore, entitlement to separate 20 percent ratings, and no higher, for calluses of the right and left foot is established throughout the appellate period.  The Board has considered whether 38 C.F.R. §§ 4.40 and 4.45 apply to the Veteran's disability rating for calluses under DC 5284 in accordance with VAOPGCPREC 10-98, but as the Veteran's rating for calluses is premised on the recurrent nature of his pronounced, painful calluses, their resistance to treatment, and the effect the calluses have on his ability to walk and stand for long periods of time, and not on limitation of motion, sections 4.40 and 4.45 are not applicable to the Veteran's rating for calluses under DC 5284.  Furthermore, the functional loss caused by pain is accounted for in the Board's consideration of the Veteran reduced capacity to walk and stand due to the pain caused by his calluses.  Therefore, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not applicable to the Veteran's disability rating for calluses and, furthermore, the Board has already explicitly considered the effect of functional loss due to pain in assigning separate 20 percent ratings for bilateral calluses.



The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral calluses and bilateral hallux valgus are not shown to cause any impairment that is not already contemplated by DCs 5281 and 5284.  The Board acknowledges that the Veteran's calluses and hallux valgus limit his ability to walk long distances or stand for more than 45 minutes to an hour, which places limitation on his employment opportunities, but this level of impairment is contemplated by the assignment of a 20 percent disability rating for calluses of the right foot and calluses of the left foot, described as moderately severe, and by the assignment of 10 percent ratings for hallux valgus, warranted only where the disorder is severe or required a surgical operation.  Therefore, the Board finds that the rating criteria reasonably describe 


his disability such that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating greater than 10 percent for right foot hallux valgus is denied.

Entitlement to a rating greater than 10 percent for left foot hallux valgus is denied.

An initial rating of 20 percent, and not higher, for calluses of the right foot is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 20 percent, and not higher, for calluses of the left foot is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As discussed above, the Board remanded the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. §  1151 for nerve damage of the spine claimed to be due to surgery performed at the Dallas VAMC in November 1993 in September 2007.  Pursuant to a June 2007 Joint Motion and Court Order, the Board's September 2007 Remand order directed the RO to provide the Veteran with notice of the information and evidence necessary to substantiate a claim for compensation under the provisions of 38 U.S.C.A. §  1151 for nerve damage of the spine claimed to be due to surgery performed at the Dallas VAMC in November 1993, under the law in effect prior to October 1, 1997, and to readjudicate the claim and provide the Veteran and his representative with an SSOC to contain notice of the relevant actions taken on the claim and a summary of the applicable laws and regulations, including 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159.  

Review of the record shows that neither of these actions has been completed on Remand.  The RO sent the Veteran a letter in October 2007 advising him of the elements needed to substantiate a claim for benefits under the provisions of 
38 U.S.C.A. §  1151 under the new version of the law, in effect since October 1, 1997, rather than under the old version of the law, in effect prior to October 1, 1997.  Furthermore, neither the April 2009 nor January 2012 SSOC provided a summary of the applicable laws and regulations, including 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159.  Therefore, this claim must be remanded so the Veteran can be provided with proper notice and a compliant SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also contends that he is a entitled to a TDIU as his service-connected foot disabilities render him unable to work.  As of this rating decision, the Veteran's service-connected disabilities are as follows: (1) calluses of the right and left foot, separately rated at 20 percent as of this decision, (2) hallux valgus of the right and left foot, separately rated at 10 percent; and hammertoes (with condylectomy of the right foot and effusion of the left foot), separately rated at 10 percent.  In light of the 20 percent ratings assigned for calluses of the right and left foot, and in consideration of the application of the bilateral factor, he has a current combined evaluation of 60 percent.  38 C.F.R. §§ 4.25, 4.26.  As all the Veteran's disability ratings relate to a bilateral foot disorder, this combined 60 percent rating will be treated as a 60 percent rating for a single disability for purposes eligibility for schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(a)(1).  Therefore, the Veteran satisfies the threshold minimum criteria in 38 C.F.R. § 4.16(a) for schedular consideration of a TDIU.

However, additional evidentiary evidence is required before the Board can decide this claim.  In December 2011 VA examiner provided the opinion that the Veteran was capable of sedentary work without excessive walking, standing, or climbing.  The Veteran's educational history shows that he attended trade school, and his work history shows that he has worked in maintenance and general labor for a construction company.  As employment history and educational and vocational attainment are relevant to determinations of unemployability, a supplemental medical opinion must be obtained on Remand in order to allow the Board to make a fully informed determination as to the degree of occupational impairment caused by the Veteran's service-connected foot disabilities with regard to his specific occupational history.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter providing him with the notice required by the VCAA, as specified in 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the letter must notify the veteran of:

(i) any information and medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage of the spine claimed to be due to surgery performed at the Dallas VAMC in November 1993, under the law in effect prior to October 1, 1997.  See 38 U.S.C.A. § 1151 (West 1991).

(ii) the information and/or evidence needed to establish a disability rating and effective date for the claim on appeal;

(iii) the information and evidence that VA will seek to obtain on his behalf; and 

(iv) the information and evidence that he is expected to provide to VA.

A copy of this notification must be associated with the claims folder.

2.  Obtain an addendum to the December 2011 VA examination report from the same examiner who conducted the December 2011 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (bilateral hallux valgus, bilateral calluses, hammertoes of the left second, third, fourth, and fifth toes, with fifth metatarsal joint effusion and third metatarsophalangeal joint effusion, and hammertoes of the right third, fourth, and fifth toes with third metatarsal condylectomy) render him unable to secure or follow a substantially gainful occupation.  In providing this opinion, the examiner must acknowledge that the Veteran's educational history shows that he attended trade school, and his work history shows that he has worked in maintenance and general labor for a construction company.  Consideration may not be given to Veteran's age or the impact of any nonservice-connected disabilities.

The December 2011 opinion is not adequate for rating purposes because it does not specifically account for the nature of the Veteran's past work history in maintenance and general construction labor in providing the opinion that the Veteran is not unemployable where he is capable of sedentary work.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, review the medical opinion/report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Lastly, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, provide him and his representative a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of applicable laws and regulations, i.e., 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


